Citation Nr: 0531866	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-15 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to service connection for rashes, moles, and 
warts, including as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970, to include in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  This case was before the Board in 
November 2004, at which time it was remanded for further 
development.  At the time it was remanded the question of 
whether the veteran was raising a claim for service 
connection for a left eye problem was referred to the RO.  It 
appears from a March 2005 Deferred Rating that the RO is 
taking separate action on that issue and it is not before the 
Board at this time.  The RO has completed the action 
requested in the remand and the case has been returned to the 
Board.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A skin disorder was not manifested during active service 
and is not shown to be causally or etiologically related to 
herbicide exposure or any other event during active service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, and is not due to herbicide exposure in service.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
the April 2001 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  

The veteran was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The April 
2001 VCAA notice also specifically asked him to submit any 
evidence he had that supported his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A follow-up VCAA letter was mailed to 
the veteran in April 2002, in response to his February 2002 
statement to consider his claim as due to Agent Orange 
exposure, requesting information concerning what residual 
affects he was experiencing.  More over, in the February 2002 
rating, the August 2002 statement of the case and the March 
2005 supplemental statement of the case, the RO notified the 
veteran of regulations pertinent to his service connection 
claim, informed him of the reasons why his claim had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claim.  The case was 
also remanded in November 2004, in an effort to obtain 
additional evidence in support of the veteran's claim.  The 
Board finds that VA's enhanced duty to notify under the VCAA 
has been met. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, VCAA 
notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record and has obtained the veteran's service medical 
records and VA medical records, including the Agent Orange 
Registry examination conducted in August 1997.  The Board 
also remanded the veteran's claim to obtain private medical 
records and VA records identified by the veteran.  Additional 
VA records were obtained, but the veteran reported that the 
records from Dr. S. Phillips were not available as he had 
died over 10 years earlier, no one took over his practice and 
the local hospital reported that the records would have been 
destroyed.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  While the 
veteran and his representative have requested an additional 
VA examination, the Board finds that the record, including 
the Agent Orange examination completed in August 1997 to be 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  An additional examination at this 
time is not necessary.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Legal analysis 

The veteran is seeking service connection for rashes, moles, 
and warts, including as due to exposure to herbicides during 
service.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Where the question requires medical expertise, 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Analysis, Agent Orange

In the present case, the veteran served on active duty from 
April 1969 to November 1970.  He served in Vietnam.  Thus, 
exposure to Agent Orange is presumed.

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, service medical 
records, and VA medical records and examinations.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence including that submitted by the veteran will be 
summarized where appropriate.

In making its determination, the Board must determine the 
credibility and probative value of the evidence. See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence). The 
Board may not base a decision on its own unsubstantiated 
medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Notably, the above herbicide presumption of service 
connection attaches only to certain diseases listed in 
3.309(e). See 38 C.F.R. § 3.307(a)(6).  There is no objective 
medical evidence of record showing that the veteran has been 
diagnosed with chloracne or other disorder related to Agent 
Orange and therefore, the presumption of service connection 
does not attach.  As such, the Agent Orange law on 
presumptive service connection is inapplicable to this case.

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The veteran's current diagnoses have been listed to include 
rashes, moles, and warts and he claims he had skin problems 
during service.  The veteran is considered competent to state 
that he had skin problems during and since service and to 
describe the symptoms thereof, but he is not competent to 
render a diagnosis of those skin problems or the etiology 
thereof, or to provide a current diagnosis thereof.  See 
Espiritu, supra.  In addition, the Secretary of the 
Department of Veteran's Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also 68 Fed. Reg. 27630-27641 (2003).  The 
veteran has not submitted any competent evidence to support 
his claim that his current skin disorders are related to 
Agent Orange exposure in service.  In August 1997, the 
veteran had a physical examination as part of the Agent 
Orange Registry.  No skin problems in service were described 
by the veteran, but he felt that he had a wart on his face 
and bumps on his lower legs that were related to Agent 
Orange.  A skin tag over the right cheek and a wart on the 
face were described and the diagnosis included a verrucus 
lesion on the face.  The veteran was advised of the results 
of the examination in September 1997 and was told of the 
wart-like lesion on his face and that he had been scheduled 
for a dermatology evaluation to remove the facial lesion.  
The veteran was further advised that the examination showed 
no evidence of any disease associated with Agent Orange.  
Accordingly, service connection is not warranted for the 
veteran's claimed skin disorders on the basis that it is due 
to inservice Agent Orange exposure.  

Direct Service Connection

Service connection may also be established on a direct basis.  
The veteran's service medical records are negative for any 
complaints, findings, treatment, or diagnosis of any skin 
problems.  The veteran's separation examination in November 
1970 was 


negative for any skin problems and his skin was described as 
within normal limits on clinical evaluation.  Thus, there is 
no inservice documentation of any diagnosed skin disease and 
his service medical records are devoid of any skin disease.  

Post-service, the record reflects that in August 1997 the 
veteran had a physical examination as part of the Agent 
Orange Registry, noted above.  No skin problems in service 
were described by the veteran.  In a July 1998 Report of 
Contact, the veteran called because his girlfriend had a skin 
disease, scleroderma, and he was concerned whether it was 
contagious.  There was no reference to any skin problems from 
service. 

Additional VA treatment reports have been received and 
associated with the veteran's record.  None of the reports 
link a current skin disorder to service and on several visits 
the veteran reported having no skin problems.  In July 2001, 
in regard to the skin, the veteran reported no areas of 
concern.  In May 2002 the veteran reported having recurrent 
skin tags on the eye lids and neck, but there was no 
reference to problems in service or that his current problems 
were related to service.  In February 2003, the veteran again 
reported no complaints in regard to his skin.  In February 
2005, he reported a recent truncal rash and made no reference 
to any problems from service. 

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation.  

The veteran maintains that his currently diagnosed skin 
disorders were incurred during service.  There is no 
competent medical evidence of any link between his current 
diagnosis and service.  As noted, the veteran is not 
competent to make this causal link or to state the etiology 
of his currently diagnosed skin disorders.  In regard to his 
claim of having skin disorders in service, the Board notes 
that the service medical records are devoid of any complaints 
or findings of skin problems in service and the clinical 
evaluation at the time of his separation from service showed 
that his skin was normal.  The Board finds this to be 
persuasive evidence that the veteran did not have a skin 
problem while in service.   In addition, the VA and the 
veteran's efforts to obtain private records to substantiate 
his claim were unsuccessful.  The Board remanded this case in 
an effort to obtain evidence identified by the veteran, but 
it has been reported that the physician is deceased and his 
records are presumed destroyed.  The only other medical 
evidence of record consists of a VA medical examination in 
August 1997 that found his skin disorder was not related to 
Agent Orange exposure while in service almost thirty years 
earlier and VA treatment records that noted current skin 
problems without any indication that they were related to 
service.  The veteran was specifically advised by the VA in 
the RO decision, statement of the case and supplemental 
statement of the case of what evidence was lacking to 
substantiate his claim.  Unfortunately, no such evidence has 
been forthcoming to support his claim that his current skin 
disorders are related to service or an event from service.  
The service medical records showed no skin disease.  Thus, 
there was no chronic skin disability shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is simply no record of any continuous 
symptoms from his separation from service onward.  As noted 
above, skin complaints were noted on some VA treatment 
records and then on other occasions he had no complains in 
regard to his skin.  The veteran's statements are not 
supported by the record.  As such, they are not reliable and 
not probative.  The Board does not find  the veteran's claim 
of having skin problems in service to be credible evidence to 
support his claim in the face of the negative service medical 
records and separation examination where his skin was found 
to be normal.  In addition, the post service VA examination 
that found his skin disorder was not related to Agent Orange 
did not otherwise link his post service complaints to 
service.  Rather, the record establishes that almost thirty 
years after such separation, the veteran had skin problems. 
Despite the veteran's contentions that he had problems since 
service, the record is devoid of supporting evidence.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied. 


ORDER


Entitlement to service connection for rashes, moles, and 
warts, including as due to exposure to herbicides, is denied.


____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


